Not for Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit


No. 03-2460

                           RICHARD F. KENNEY,

                         Plaintiff, Appellant,

                                      v.

              COMMONWEALTH OF MASSACHUSETTS, ET AL.,

                        Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. George A. O'Toole, Jr., U.S. District Judge]


                                   Before

                         Selya, Circuit Judge,
                    Stahl, Senior Circuit Judge,
                      and Lynch, Circuit Judge.



     Richard F. Kenney on brief pro se.
     Thomas F. Reilly, Attorney General, and Susanne G. Reardon,
Assistant Attorney General, on brief for appellees.



                           September 29, 2004
           Per Curiam. We have reviewed the parties’ briefs and the

record on appeal.    There was neither abuse of discretion nor error

of law in the district court’s September 4, 2003 order dismissing

appellant’s § 1983 complaint pursuant to 28 U.S.C. § 1915A.                We

affirm.

           Contrary to appellant’s contention, neither the district

court’s March 7, 2001 reinstatement of his complaint (after a

previous order of dismissal had mistakenly issued) nor this court’s

order of May 17, 2001 barred the district court’s subsequent

dismissal under § 1915A.      Neither action constituted a ruling on

the sufficiency of the complaint.         And, notwithstanding that the

district   court   had   issued    some   summonses   in   April   2001,   no

defendant had, as yet, been served        when the court conducted its §

1915A screening in September 2003.

           Moreover, as the district court correctly concluded,

appellant’s civil rights claim for money damages is foreclosed by

Heck v. Humphrey, 512 U.S. 477 (1994). His request for declaratory

relief is barred as well.         See Edwards v. Balisok, 520 U.S. 641

(1997) (applying Heck rule to request for declaratory relief under

§ 1983).    And, his request for injunctive relief (new trial or

immediate release), which is effectively relief appropriate only

via habeas corpus, fares no



                                    -2-
better.   His current claim that his complaint was “an application

for writ of habeas corpus using § 1983 as a vehicle” is both newly

raised and, ultimately, unavailing.         See Preiser v. Rodriguez, 411

U.S. 475, 489-90 (1973) (prisoner can not evade habeas requirement

of exhaustion of remedies by labeling a petition seeking habeas-

type relief as a § 1983 action).

           To the extent that appellant's § 1983 action alleged

interference with his access to court, appellant's appellate brief

mentions only a gauzy allegation that the Massachusetts               Supreme

Judicial Court improperly refused to remove his appointed counsel

from   representing   him   on   appeal.     But,   there   is   no   federal

constitutional right to self representation on direct appeal from

a criminal conviction.      Martinez v. Ct. App. of Cal., 528 U.S. 152

(2000).   Moreover, appellant was given the opportunity to file his

own pro se appellate brief.          This claim, therefore, was also

properly dismissed pursuant to § 1915A.         We deem waived any other

allegation regarding interference with access to court.

           Finally, we note that appellant has filed a motion

complaining that this court issued its notice taking this case upon

the submitted briefs and without oral argument before it had

received his reply brief.        In fact, however, the time for filing

the reply brief had expired when the court issued its submission

notice on April 20.      A reply brief is due within 14 days after

service of the appellees’ brief.          1st Cir. Loc. R. 31(a)(1).      The


                                    -3-
appellees’ brief was served on March 16 and filed in this court on

March 17.   Appellant’s brief was received on April 27.   The reply

brief was, itself, dated April 21, which was 36 days after service

of the appellees’ brief.   In any event, we have considered anew the

motion’s request for oral argument and it is denied.

            Affirmed.




                                 -4-